                       Case 1:21-cv-00040-CJN Document 6 Filed 01/25/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                US DOMINION, INC., et al.                      )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cv-00040-CJN
                  SIDNEY POWELL, et al.                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          US Dominion, Inc., Dominion Voting Systems, Inc., and Dominion Voting Systems Corporation, Plaintiffs        .


Date:          01/25/2021                                                                /s/ Megan L. Meier
                                                                                         Attorney’s signature


                                                                                 Megan L. Meier (Bar No. 985553)
                                                                                     Printed name and bar number


                                                                                          10 Prince Street
                                                                                       Alexandria, VA 22314

                                                                                               Address

                                                                                      megan@clarelocke.com
                                                                                            E-mail address

                                                                                          (202) 628-7400
                                                                                          Telephone number



                                                                                             FAX number
